EXHIBIT 99.1 NEWS RELEASE CONTACT: THOMASH. POHLMAN FOR IMMEDIATE RELEASE CHIEF EXECUTIVE OFFICER AND PRESIDENT (515) 232-6251 JULY 15, 2016 AMES NATIONAL CORPORATION ANNOUNCES 2 Second Quarter 2016 results: For the quarter ended June 30, 2016, net income for Ames National Corporation (the Company) totaled $4,099,000 or $0.44 per share, compared to $3,365,000 or $0.36 per share earned in 2015. The higher earnings are primarily the result of increased loan interest income, a lower provision for loan loss, and lower other real estate owned expenses, offset in part by lower securities gains. The increase in loan interest income was attributable to higher loan volume. Average net loans for the three months were $36 million higher for the quarter ended June 30, 2016 compared to a year earlier. Company management was pleased with a reduction in other real estate owned of $3.5 million from one year ago. Second quarter net interest income totaled $9,992,000, an increase of $204,000, or 2%, compared to the same quarter a year ago, due primarily to growth in the real estate loan portfolio. The Company’s expansion into the Des Moines metro market was a factor in obtaining this growth. The Company’s net interest margin was 3.36% for the quarter ended June 30, 2016 as compared to 3.32% for the quarter ended June 30, 2015. A provision for loan losses of $14,000 was recognized in the second quarter of 2016 as compared to $922,000 in the second quarter of 2015. The growth in the loan portfolio was a primary factor driving the provision for loan losses in 2015. Net loan recoveries were $19,000 for the quarter ended June 30, 2016 compared to net loan recoveries of $24,000 for the quarter ended June 30, 2015. The loan portfolio credit quality gauged by total impaired loans and past due loan volume remains favorable in comparison to our peers. However, the agricultural economy has weakened as declining grain prices have caused lower profitability for our agricultural borrowers. Noninterest income for the second quarter of 2016 totaled $1,926,000 as compared to $2,407,000 for the same period in 2015. The decrease in noninterest income is primarily due to a decrease in realized securities gains of $463,000, offset in part by higher wealth management income of $57,000 compared to the prior year’s quarter. Wealth management income continues to be a focus of management and provides an opportunity for increasing revenue. Noninterest expense for the second quarter of 2016 totaled $6,121,000 compared to $6,692,000 recorded in 2015, a decrease of 9%, which was primarily due to lower other real estate owned expenses of $539,000. The sale of a substantial portion of the other real estate owned in 2015 was reflected in the lower other real estate owned expenses in 2016, while the 2015 expense was due to an impairment write down. The efficiency ratio was 51.36% for the second quarter of 2016 as compared to 54.88% in 2015. The Company strives to maintain a low efficiency ratio to enable better loan and deposit pricing for our customers, while maintaining a favorable shareholder return. Six Months 2016 results: For the six months ended June 30, 2016, net income for the Company totaled $7,906,000 or $0.85 per share, compared to $7,000,000 or $0.75 per share earned in 2015. The higher earnings are primarily the result of increased loan interest income, a lower provision for loan loss, and lower other real estate owned expenses, offset in part by lower net securities gains. The increased loan interest income was attributable to higher loan volume. Average net loans for the six months were $40 million higher for the six months ended June 30, 2016 compared to a year earlier. Net interest income for the six months ended June 30, 2016 totaled $19,827,000, an increase of $595,000, or 3%, compared to the same period a year ago, due primarily to growth in the real estate loan portfolio. The Company’s expansion into the Des Moines metro market was a significant factor in obtaining this growth. The Company’s net interest margin was 3.36% for the six months ended June 30, 2016 as compared to 3.30% for the same period in 2015. A provision for loan losses of $206,000 was recognized for the six months ended June 30, 2016 as compared to $999,000 for the same period in 2015. The growth in the loan portfolio was a primary factor for the provision for loan losses in 2015. Net loan charge offs were $59,000 for the six months ended June 30, 2016 compared to net loan recoveries of $34,000 for the six months ended June 30, 2015. Noninterest income for the six months ended June 30, 2016 totaled $4,025,000 as compared to $4,173,000 for the same period in 2015. The decrease in noninterest income is primarily due to a decrease in realized securities gains of $266,000, offset in part by higher wealth management income of $156,000 compared to the prior year. Wealth management income has increased 28% over the past five years ending June 30, 2016. Noninterest expense for the six months ended June 30, 2016 totaled $12,555,000 compared to $12,831,000 recorded in 2015, a decrease of 2%, which was primarily due to the lower other real estate owned expenses of $707,000 due to an impairment write down in 2015. Offsetting this decrease in expenses is a 5% increase in salaries and employee benefits. This increase is mainly due to normal salary increases along with additional lending and support staff. The efficiency ratio was 52.64% for the six months ended June 30, 2016 as compared to 54.82% in 2015. Balance Sheet Review: As of June 30, 2016, total assets were $1,328,847,000, a $6.7 million increase in assets compared to June 30, 2015. The increase in assets was due primarily to an increase in loans, funded primarily by a decrease in securities. Securities available-for-sale as of June 30, 2016 declined to $528,801,000 from $546,633,000 as of June 30, 2015. The decrease in securities available-for-sale is primarily due to the sale, maturity or pay downs of U.S. government mortgage-backed and municipal securities Net loans as of June 30, 2016 increased 5% to $712,941,000 as compared to $677,580,000 as of June 30, 2015. Loan demand has remained steady for most of our affiliate banks. Impaired loans, net of specific reserves, totaled $2,105,000, or 0.29% of gross loans as of June 30, 2016, compared to $1,697,000, or 0.25% of gross loans as of June 30, 2015. The allowance for loan losses on June 30, 2016 totaled $10,135,000, or 1.40% of gross loans, compared to $9,872,000 or 1.44% of gross loans as of June 30, 2015. The increase in the allowance for loan losses was provided to accommodate growth in the Company’s loan portfolios. Other real estate owned was $1,054,000 and $4,588,000 as of June 30, 2016 and 2015, respectively. The decrease in the other real estate owned was due primarily to the sale of properties. Deposits totaled $1,065,364,000 on June 30, 2016, 1% lower than the $1,079,378,000 recorded at June 30, 2015. Time deposits continue to decline in this low interest rate environment. Securities sold under agreements to repurchase totaled $41,946,000 on June 30, 2016, a 4% decrease from the $43,478,000 recorded at June 30, 2015. The Company’s stockholders’ equity represented 12.8% of total assets as of June 30, 2016 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations. Total stockholders’ equity was $170,087,000 as of June 30, 2016, and $156,569,000 as of June 30, 2015. The increase in stockholders’ equity was primarily the result of the retention of net income in excess of dividends and an increase in the net unrealized gain on securities. Shareholder Information: Return on average assets was 1.23% for the quarter ended June 30, 2016, compared to 1.01% for the same period in 2015. Return on average equity was 9.82% for the quarter ended June 30, 2016, compared to the 8.48% in 2015. Return on average assets was 1.19% for the six months ended June 30, 2016, compared to 1.05% for the same period in 2015. Return on average equity was 9.55% for the six months ended June 30, 2016, compared to the 8.86% in 2015. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $26.82 on June 30, 2016. During the second quarter of 2016, the price ranged from $24.00 to $27.02. On May 11, 2016, the Company declared a quarterly cash dividend on common stock, payable on August 15, 2016 to stockholders of record as of August 1, 2016, equal to $0.21 per share. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Reliance State Bank, Story City; and United Bank & Trust, Marshalltown. Th e Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets June 30, 2016 and 2015 (unaudited) ASSETS Cash and due from banks $ 20,299,644 $ 26,310,646 Interest bearing deposits in financial institutions 31,235,295 29,685,112 Securities available-for-sale 528,801,262 546,632,788 Loans receivable, net 712,940,747 677,579,651 Loans held for sale 1,645,090 465,000 Bank premises and equipment, net 16,590,627 16,373,694 Accrued income receivable 7,384,529 7,435,248 Other real estate owned 1,053,923 4,587,683 Deferred income taxes - 3,171,778 Core deposit intangible, net 1,122,017 1,507,233 Goodwill 6,732,216 6,732,216 Other assets 1,041,651 1,637,644 Total assets $ 1,328,847,001 $ 1,322,118,693 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 192,096,304 $ 195,469,480 NOW accounts 298,819,035 298,586,336 Savings and money market 365,932,378 357,110,905 Time, $250,000 and over 35,089,704 33,950,601 Other time 173,427,209 194,261,076 Total deposits 1,065,364,630 1,079,378,398 Securities sold under agreements to repurchase 41,945,656 43,478,402 Federal funds purchased 959,000 - Federal Home Loan Bank (FHLB) advances and other borrowings 42,800,000 36,968,367 Deferred income taxes 1,498,380 - Dividend payable 1,955,292 1,862,183 Accrued expenses and other liabilities 4,236,546 3,862,105 Total liabilities 1,158,759,504 1,165,549,455 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding 9,310,913 shares as of June 30, 2016 and 2015 18,621,826 18,621,826 Additional paid-in capital 20,878,728 20,878,728 Retained earnings 122,263,655 113,977,220 Accumulated other comprehensive income-net unrealized income on securities available-for-sale 8,323,288 3,091,464 Total stockholders' equity 170,087,497 156,569,238 Total liabilities and stockholders' equity $ 1,328,847,001 $ 1,322,118,693 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Six Months Ended June 30, June 30, Interest income: Loans $ 8,030,602 $ 7,712,057 $ 15,888,572 $ 15,111,747 Securities Taxable 1,471,926 1,566,298 2,967,236 3,132,696 Tax-exempt 1,388,791 1,479,726 2,788,822 2,966,086 Interest bearing deposits and federal funds sold 114,353 100,669 210,056 194,047 Total interest income 11,005,672 10,858,750 21,854,686 21,404,576 Interest expense: Deposits 755,377 768,650 1,505,498 1,531,046 Other borrowed funds 258,339 302,611 521,709 640,774 Total interest expense 1,013,716 1,071,261 2,027,207 2,171,820 Net interest income 9,991,956 9,787,489 19,827,479 19,232,756 Provision for loan losses 14,070 921,513 206,084 998,813 Net interest income after provision for loan losses 9,977,886 8,865,976 19,621,395 18,233,943 Noninterest income: Wealth Management Income 738,213 681,347 1,525,321 1,369,257 Service fees 404,614 444,798 801,705 839,357 Securities gains, net 29,500 492,355 231,193 497,304 Gain on sale of loans held for sale 257,254 285,312 434,011 499,298 Merchant and card fees 356,817 351,879 700,890 666,473 Other noninterest income 139,235 151,296 331,985 301,517 Total noninterest income 1,925,633 2,406,987 4,025,105 4,173,206 Noninterest expense: Salaries and employee benefits 3,854,417 3,810,977 7,906,201 7,535,911 Data processing 780,732 704,596 1,541,864 1,369,131 Occupancy expenses, net 407,989 467,509 1,011,426 993,596 FDIC insurance assessments 161,531 167,274 325,519 350,270 Professional fees 325,085 312,732 593,001 605,170 Business development 220,956 232,088 456,116 464,932 Other real estate owned expense, net 23,225 562,147 3,609 710,210 Core deposit intangible amortization 91,466 109,375 186,714 222,998 Other operating expenses, net 255,286 325,454 530,961 578,791 Total noninterest expense 6,120,687 6,692,152 12,555,411 12,831,009 Income before income taxes 5,782,832 4,580,811 11,091,089 9,576,140 Income tax expense 1,683,451 1,216,001 3,184,617 2,576,401 Net income $ 4,099,381 $ 3,364,810 $ 7,906,472 $ 6,999,739 Basic and diluted earnings per share $ 0.44 $ 0.36 $ 0.85 $ 0.75 Declared dividends per share $ 0.21 $ 0.20 $ 0.42 $ 0.40
